Citation Nr: 0822823	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which service connection for 
tinnitus. 


FINDING OF FACT

Tinnitus did not manifest during the veteran's active service 
or for many years thereafter, nor is it otherwise causally 
related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in June 2006 
informed the veteran of all three elements now required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   In light 
of the denial of the veteran's claim, no disability rating or 
effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records, 
and provided him with a VA audiological examination.  The 
veteran reported in July 2006 that he has not sought private 
treatment for his tinnitus, and accordingly, no such records 
could be obtained.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Service Connection for Tinnitus

The veteran contends that his currently diagnosed bilateral 
tinnitus, which first manifested in July 2006, was incurred 
in service when due to noise trauma in Vietnam.   

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records contain no evidence of 
tinnitus.  However, the veteran's separation examination from 
August 1969 indicates that he was bilaterally partially deaf 
at separation.  

Post-service, there is no evidence in the veteran's claims 
file showing that he sought treatment for tinnitus.  The 
record indicates that the veteran sought private treatment 
for his hearing loss in September 1982 from Luz Magali 
Robles, M.S., CCC-A and in October 1992 from Marco A. Berrios 
Delannoy, M.D., F.A.C.S.; however, no mention of tinnitus was 
made in these private treatment records.   The veteran has 
also sought VA treatment on numerous occasions since October 
2000, but at no point during this treatment has he reported 
symptoms of tinnitus.  Finally, the veteran underwent a VA 
audiological examination in September 2000, when he reported 
that he was exposed to military noise trauma for three years 
in Vietnam, including six months of artillery noise exposure.  
However, the veteran made no mention of the symptoms of 
tinnitus during the examination.  

In fact, the only mention of tinnitus in the claims file is 
in the July 2006 VA audiological examination report that 
reflects that the veteran reported that he began experiencing 
tinnitus one year prior, two to three times a day.  The 
examiner opined that the veteran's tinnitus was not caused by 
or the result of in-service noise trauma, reasoning that the 
veteran was discharged from active duty for almost forty 
years before he began experiencing the symptoms of tinnitus.  

Although the veteran contends that noise trauma during 
service caused his tinnitus, he has submitted no competent 
medical evidence or opinion to corroborate this contention.  
See 38 C.F.R. § 3.159(a)(1) (2007) (defining competent 
medical evidence).  Although the veteran is competent to 
report the symptoms of tinnitus, see Layno v. Brown, 6 Vet. 
App. 465 (1994) (defining competent testimony as that which 
the witness has actually observed and is within the realm of 
his personal knowledge through use of his senses), his 
statements regarding the etiology of his tinnitus are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his tinnitus and his time in service.

The Board acknowledges that the veteran was likely exposed to 
noise trauma in Vietnam; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed bilateral 
tinnitus.  Moreover, the July 2006 VA examiner specifically 
found that there was no relationship between the veteran's 
service and his tinnitus.  Accordingly, the criteria for 
service connection have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).  Therefore, the 
veteran's claim is denied.  


ORDER

Service connection for bilateral tinnitus is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


